PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 13/479,736
Filing Date: 24 May 2012
Appellant(s): Shu et al.



__________________
Gregory T. Helding
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on 11 December 2020 which was in response to the Final Office Action mailed on 10 August 2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 8/10/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-4, 6, 9-12, 17-20, 22-25, and 27-29 being rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chellapilla (US Publication No. 20040181749) and further in view of Lacerte (US Publication No. 20110196786). 

The following ground(s) of rejection were listed in the Office action dated 8/10/2020 but none of the claims/limitations under these ground(s) of rejection were argued in the Appeal Brief filed 12/11/2020.
Claims 5, 21, 26, and 30 being rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chellapilla (US Publication No. 20040181749) and Lacerte (US Publication No. 20110196786) and further in view of Lennon (US Publication No. 20060282442).

(2) Response to Argument
	1) On pages 11-15, in regards to independent claims 1, 17, 22, and 27, Appellant argues the 103 rejection applied to the independent claims should be reversed because the combination of Chellapilla and Lacerte does not teach a method of transforming at least a portion of a physical document to digital data as required by claim 1. Appellant argues that the combination does not teach the following limitations: 1)“obtaining, with the processor, a validated value for the data field in response to a user input and after the data field is populated with the data item, the validated value being different than the data item initially populated in the data field and not directly represented in the first plurality of data items”, 2) “receiving, with a processor, a template including a plurality of data fields; creating, with the processor and for the template, one or more rules that define what data items to extract from which physical positions in a physical document and a format in which to present the data in one or more of the plurality of data fields storing, with the processor, the template, the one or more rules, and the format in a template table”, and 3) “updating, with the processor, a rule of the one or more rules stored in the template table based on the validated value, the rule defining the physical position in the physical document at which to extract the validated value. The Examiner will respond to these arguments individually below.

1A) On pages 13-14, Appellant argues that Chellapilla does not teach the independent claim limitation “obtaining, with the processor, a validated value for the data field in response to a user input and after the data field is populated with the data item, the validated value being different than the data item initially populated in the data field and not directly represented in the first plurality of data items” Appellant argues that Chellapilla disclose users verifying the correctness of text parsed from a document and automatically filled into fields of an electronic form by a form filler interface. Appellant argues that Chellapilla does not follow the example shown in Paragraph 0120-0121 of Appellant’s specification “a sales order document (to be completed or filled) typically includes a postal address for a ship-to-address. However, a ship-to-number data field may need to be populated with a number that identifies the ship-to address in the document. Therefore, although the document includes a postal address, the actual value needed to populate the ship-to-number is not in the document. A user manually inserts this number by finding it in a database, and the number is stored in the template table.” In other words, Appellant argues that Chellapilla only used data currently presented and does not allow data to be manually entered into each field. Thus, Chellapilla does not teach the argued limitation. Therefore, Appellant argues the cited art does not teach the limitation and the rejection should be reversed. However, the Examiner disagrees. 
The Examiner respectfully states although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Based on the language of the claim, the Examiner respectfully states that it does not define what a validated value is and what makes the value validated. The language appears to state a “validated value” is not the original populated data and not directly presented in the first plurality of data items. These data items were extracted from the 
Furthermore, the Examiner refers the Appellant to MPEP 904.01 (b) that states "All subject matter that is the equivalent of the subject matter as defined in the claim, even though specifically different from the definition in the claim, must be considered unless expressly excluded by the claimed subject matter." In other words, while the prior art cited may not explicitly use the same terminology as disclosed in the claim limitations, it doesn't mean the art doesn't teach it and can't be considered to reject Appellant's claimed invention. Thus, examiner submits that what is taught by the references is considered within the broadest reasonable interpretation to that which is claimed discussed below.
Based on the language of the argued limitation, Chellapilla discloses obtaining, with the processing unit/processor (paragraphs [0036], [0133]), a verified value for the data field in response to a user input and after the data field is populated with the data element, the verified value being different than the data element initially populated in the data field and not directly represented in the first plurality of data elements as the user has entered information into a field (paragraphs [0120]-[0123]). The Examiner further adds that Chellapilla initially populates one or more fields of a form using blocks of text (data/value) that were extracted from a scanned document (0116-0117) 0124 & 0135 discloses when the Chellapilla/system fills in the field automatically, the user is alerted 
Thus, Chellapilla teaches the subject matter/limitation of “obtaining…a validated value for the data field in response to a user input and after the data field is populated with the data item, the validated value being different than the data item initially populated in the data field and not directly represented in the first plurality of data items”

1B) On pages 11-12 and 14-15, Appellant argues that Chellapilla and Lacerte do not teach the independent claim limitation “receiving, with a processor, a template including a plurality of data fields; creating, with the processor and for the template, one or more rules that define what data items to extract from which physical positions in a physical document and a format in which to present the data in one or more of the plurality of data fields storing, with the processor, the template, the one or more rules, and the format in a template table”. Therefore, Appellant argues the cited art does not teach the limitation and the rejection should be reversed. However, the Examiner disagrees. 
	The Examiner respectfully states that while the Appellant argued that Chellapilla and Lacerte did not teach the limitation, the Appellant did not argued how exactly Chellapilla and Lacerte did not teach the features disclose in this limitation. Appellant did not further expand/explain how Chellapilla and/or Lacerte does not teach the subject matter of receiving a template including a plurality of data fields. Appellant did not further expand/explain how Chellapilla and/or Lacerte does not teach the subject matter of creating, for the template, one or more rules that define what data items to extract from which physical positions in a physical document and a format in which to present the data in one or more of the plurality of data fields. Appellant did not further expand/explain how Chellapilla and/or Lacerte does not teach the subject matter of storing, the template, the one or more rules, and the format in a template table.
Based on the arguments provided by the Appellant in respect to claimed features in the claim limitation, the Examiner respectfully submits that the Appellant states that Chellapilla and/or Lacerte does not teach the limitations by merely and allegedly concluding that Chellapilla and/or Lacerte does not teach the limitations. Appellant does not disclose how the claim language of the claim limitation is different from the teachings of Chellapilla and/or Lacerte by describing the differences that involve any 
Furthermore, the language of the limitation only states that the template only includes having data fields and does not define any of features. Therefore, under the broadest reasonable interpretation, as long as any type of file or document or such has fields, then it is considered a template. Furthermore, the language does not clarify the format or structure of what one or more rules are that is created for the template. The language only state what the one or rules do. In other words, the language only states the rules are used to determine which data items to extract from which positions on the document and what format to present the data in the fields. Finally, the language does not define what a template table is. 0072 of Applicant’s specification discloses that a template table contains templates. Therefore, under the broadest reasonable interpretation, a template table is merely a storage for templates. 
Furthermore, the Examiner refers the Appellant to MPEP 904.01 (b) that states "All subject matter that is the equivalent of the subject matter as defined in the claim, even though specifically different from the definition in the claim, must be considered 
Based on the language of the argued limitation, Chellapilla does not specifically teach receiving, with a processor, a template including a plurality of data fields; creating, with the processor and for the template, one or more rules that define what data items to extract from which physical positions in a physical document and a format in which to present the data in one or more of the plurality of data fields; storing, with the processor, the template, the one or more rules, and the format in a template table. However, Lacerte discloses receiving a template including a plurality of data fields (paragraphs [0037], [0041]-[0046], disclose a method for extracting data from an invoice based on a selected template using OCR (paragraph [0042]) comprising creating, by a processor (paragraph [0117]), a template (paragraph [0046]) defining data fields (paragraph [0041]). Thus, Lacerte discloses receiving an existing template from storage (FIG 3; 0041) OR creating a new template to extract data from an invoice. (FIG 4, 0046). Furthermore, Lacerte discloses creating, with the processor and for the template, one or more rules that define what data items to extract from which physical positions in a physical document and a format in which to present the data in one or more of the plurality of data fields (paragraphs [0037], [0041]-[0046], disclose the template includes instructions (rules) for extracting data from the invoice (the template identifies fields 
It would have been obvious to one of the ordinary skill in the art at the time the invention was made to have incorporated the concept of having receiving, with a processor, a template including a plurality of data fields; creating, with the processor and for the template, one or more rules that define what data items to extract from which physical positions in a physical document and a format in which to present the data in one or more of the plurality of data fields; storing, with the processor, the template, the one or more rules, and the format in a template table; updating, with the processor, a rule of the one or more rules stored in the template table based on the validated value, the rule defining the physical position in the physical document at which to extract the validated value as suggested by Lacerte into Chellapilla’s system because 
Therefore, the cited art teaches this subject matter/these limitations.

1C) On pages 11-13 and 14-15, Appellant argues that Chellapilla and Lacerte do not teach the independent claim limitation “updating…a rule of the one or more rules stored in the template table based on the validated value, the rule defining the physical position in the physical document at which to extract the validated value”. Appellant argues that Chellapilla simply does not teach updating rules based on received validated values. The claimed subject matter updates stored rules based on user validation. Appellant argues Chellapilla merely teaches correction propagation and fails to account for storing (memorizing, learning, and/or remembering) any modified rule for future, subsequent documents. Chellapilla therefore fails to disclose updating "a rule of the one or more rules stored in the template table based on the validated value, the rule defining the physical position in the physical document at which to extract the validated value. Furthermore, Appellant argues that 0046 of Lacarte which was cited does not teach the limitation. Appellant argues that Lacerte requires an operator to manually adjust the template. Appellant argues that the claimed language the functionality is performed automatically, not manually, as stated in 0083 of Applicant’s specification. Therefore, the combination of Lacerte with Chellapilla fails to disclose automatically updating rules based on user inputs to provide a self-learning document-processing system. Therefore, Appellant argues the cited art does not teach the limitation and the rejection should be reversed. However, the Examiner disagrees. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., updates stored rules based on user validation; the updating of the rules occurs automatically as described in Paragraph 0083 and 0107 of Applicant’s specification) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The Examiner respectfully states that the claim language does not include any user validation. The language only states updating a rule based on the validated value. The language is completely silent on how exactly the rule is updated based on the validated value. Furthermore, this does not mean any validation of any type occurred. As explained in the Examiner’s response to argument A, the claim defines “validated value” as being an inputted valve that is different than the initial populated data item and not directly represented in the plurality of data items.  The claim language does not validating any data in any way. In addition, the language of the claim does not state the updating occurs automatically. The language of the claim does not state it cannot be done by any user involvement. Stating that the updating occurs with the processor does not mean the updating occurs automatically. Therefore, the updating a rule limitation/subject 
Furthermore, the Examiner refers the Appellant to MPEP 904.01 (b) that states "All subject matter that is the equivalent of the subject matter as defined in the claim, even though specifically different from the definition in the claim, must be considered unless expressly excluded by the claimed subject matter." In other words, while the prior art cited may not explicitly use the same terminology as disclosed in the claim limitations, it doesn't mean the art doesn't teach it and can't be considered to reject Appellant's claimed invention. Thus, examiner submits that what is taught by the references is considered within the broadest reasonable interpretation to that which is claimed discussed below.
Based on the language of the argued limitation, Chellapilla does not specifically teach updating, with the processor, a rule of the one or more rules stored in the template table based on the validated value, the rule defining the physical position in the physical document at which to extract the validated value. However, Lacerte teaches updating, with the processor, a rule of the one or more rules stored in the template table based on the validated value, the rule defining the physical position in the physical document at which to extract the validated value  paragraph [0046], disclose adjusting, with the processor, the template which is stored in the storage system and includes the instructions (rules) that define fields identifying where and/or in what format on the invoice certain data is expected to be located (paragraph [0041]), based on a recognition simulation performed to verify the template works correctly (paragraph 
It would have been obvious to one of the ordinary skill in the art at the time the invention was made to have incorporated the concept of having receiving, with a processor, a template including a plurality of data fields; creating, with the processor and for the template, one or more rules that define what data items to extract from which physical positions in a physical document and a format in which to present the data in one or more of the plurality of data fields; storing, with the processor, the template, the one or more rules, and the format in a template table; updating, with the processor, a rule of the one or more rules stored in the template table based on the validated value, the rule defining the physical position in the physical document at which to extract the validated value as suggested by Lacerte into Chellapilla’s system because all these systems extract data from a scanned document.  The combination would enable data in Chellapilla’s system to overcome the limitations of the prior art, whose traditional payment methods typically require related parties to know each other's bank accounts, by providing enhanced systems and methods for processing invoices, checks, and money transfers as suggested by Lacerte in paragraphs [0006]-[0007].
Therefore, the cited art teaches this subject matter/these limitations.

2) On page 15-16, in regards to dependent claims 3, 19, 24, and 28, Appellant argues that Chellapilla does not teach the limitation “increasing a confidence level of the second rule when the second validated value includes the value of the data field populated based on the candidate data item”. Appellant argues that claimed confidence level is increased when the field extraction rule correctly populates a data field as disclosed in Appellant’s specification. Appellant argues that Chellapilla does not increase a confidence level of a rule when a value of a data field is validated, and only increases confidence of the value itself (whether the value is confirmed by the user). Nowhere does Chellapilla mention increasing a confidence level indicating whether the system itself is confident of the inserted value, as described by the Applicant's Specification. Therefore, Appellant argues the cited art does not teach the limitation and the rejection should be reversed. However, the Examiner disagrees. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., claimed confidence level is increased when the field extraction rule correctly populates a data field; increasing a confidence level indicating whether the system itself is confident of the inserted value) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The Examiner respectfully states the language of the claim only states increasing the confidence level when the second validated value includes the value of the data field populated based on the candidate data item. In other words, the confidence level is only increased when the value includes a certain value. The language does not disclose a field extraction rule or states the level is increase when 
Furthermore, the Examiner refers the Appellant to MPEP 904.01 (b) that states "All subject matter that is the equivalent of the subject matter as defined in the claim, even though specifically different from the definition in the claim, must be considered unless expressly excluded by the claimed subject matter." In other words, while the prior art cited may not explicitly use the same terminology as disclosed in the claim limitations, it doesn't mean the art doesn't teach it and can't be considered to reject Appellant's claimed invention. Thus, examiner submits that what is taught by the references is considered within the broadest reasonable interpretation to that which is claimed discussed below.
Based on the language of the argued limitation, Chellapilla teaches increasing a confidence level of the second rule when the second validated value includes the value of the data field populated based on the candidate data item ( [0122]-[0125], [0148]-[0149], disclose increasing a confidence level associated with the rule (paragraph [0122]) when the second verified (validated) value includes the value of the data field populated based on the candidate data item. Furthermore, the Examiner further adds that Chellapilla discloses a confidence indicator can be also associated with each field to inform the user of a probability associated with the correctness of information in the field. (0115)  Chellapilla states that a field that is difficult for the system to fill with a high confidence factor can be labeled according to a color scheme that can indicate to a user To further this example, if the user enters information into a field having a red status indicator, then the status indicator can be upgraded directly to green, because the user has filled the field and verified the information to be correct by doing so. Thus the field is now "filled and verified." Furthermore, the confidence of another field or fields can be updated and/or improved via user verification and/or correction of the first field”. In other words, if an entry field is blank, the field has a low confidence level. The user can input data into the field. By doing so, the user is confirming/verifying the entry resulting in the system acknowledging the user’s confirmation/verification and also confirming/verifying the entry. By doing this, this increases/upgrades the confidence level for the field to green.  Therefore, Chellapilla discloses increasing the confidence level as claimed based on the language of the claim. Thus, Chellapilla teaches the limitation.

3) On page 17, in regards to dependent claim 4, 20, 25, and 29, Appellant argues that Chellapilla does not teach the limitation “decreasing the confidence level of the second rule when the second validated value includes the modified value”. While not mentioned on page 17, Appellant states that the confidence level decreases when the field extraction rule incorrectly populates a data field in the last paragraph of page 15. Furthermore, Appellant argues Chellapilla discloses only increasing the confidence level of the value when receiving a verified value. Appellant argues Chellapilla does not teach changing a field from a green status indicator to a yellow status indicator or from a yellow status indicator to a red status indicator based on a user providing a value to the field. Therefore, Appellant argues that Chellapilla does not disclose or suggest "decreasing the confidence level of the rule when the second validated value includes the modified value. Therefore, Appellant argues the cited art does not teach the limitation and the rejection should be reversed.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., claimed confidence level is decreased when the field extraction rule incorrectly populates a data field) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The Examiner respectfully states the language of the claim only states decreases the confidence level when the second validated value includes the modified value. In other words, the confidence level is only decreased when the value includes a certain value. The language does not disclose a field extraction rule or states the level is decreased when the field extraction incorrectly populates a data field. The limitation contains no 
Furthermore, the Examiner refers the Appellant to MPEP 904.01 (b) that states "All subject matter that is the equivalent of the subject matter as defined in the claim, even though specifically different from the definition in the claim, must be considered unless expressly excluded by the claimed subject matter." In other words, while the prior art cited may not explicitly use the same terminology as disclosed in the claim limitations, it doesn't mean the art doesn't teach it and can't be considered to reject Appellant's claimed invention. Thus, examiner submits that what is taught by the references is considered within the broadest reasonable interpretation to that which is claimed discussed below.
Based on the language of the argued limitation, Chellapilla teaches decreasing the confidence level of the second rule when the second validated value includes the modified value (Chellapilla, paragraph [0124], disclose updating, which means including decreasing, the confidence level associated with the rule (paragraphs [0122], [0148]) when the second verified (validated value) includes the modified value. Furthermore, the Examiner respectfully adds that indicates having status indicators of unfilled and unverified," "filled automatically but unverified," or "filled and verified". (0123) Each of these indicators are associated with a particular color. Red for "unfilled and unverified," Yellow for "filled automatically but unverified," and green "filled and verified," (0124). Chellapilla discloses fields having indicators being change from "unfilled and unverified" 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/DAVID FABER/Examiner, Art Unit 2177                                                                                                                                                                                                        
Conferees:
/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177          

                                                                                                                                                                                              /STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.